Title: To James Madison from Zachariah Lewis, 7 January 1804 (Abstract)
From: Lewis, Zachariah
To: Madison, James


7 January 1804, New York. “Your letter of the 30th. ult. directed to E. Belden & Co. together with a copy of the first laws of the present Congress, were received this day. As you request an immediate answer, I improve this moment to inform you, that I have lately purchased the establishment (of the Commercial Advertiser & the Spectator) of E. Belden & Co.—they having relinquished this kind of business altogether. As you mention that you are ‘desirous to continue (this) Gazette as a medium of promulgating the laws of the present Congress within the State of New York,’ I shall proceed unless otherwise by you directed, to publish them on the terms you proposed. Should not this accord with your wish, you will be pleased to give me immediate information.”
 

   
   RC (DNA: RG 59, ML). 1 p.



   
   Circular Letter to Printers, 20 Dec. 1803.



   
   Zachariah Lewis began publishing the New York daily Commercial Advertiser and semiweekly Spectator in November 1803, having taken them over from Noah Webster and his nephew and partner, Ebenezer Belden. For other letters to JM accepting the terms for printing the laws, see those from Samuel Pleasants, Jr. (Richmond Virginia Argus), 7 Jan. 1804; Elisha Babcock (Hartford, Conn., American Mercury), 10 Jan. 1804; Thomas Green and Son (New Haven Connecticut Journal), 12 Jan. 1804; Anthony Haswell (Bennington Vermont Gazette), 13 Jan. 1803 [1804]; Nathaniel Willis (Chillicothe, Ohio, Scioto Gazette), 22 Jan. 1804; Daniel and Jacob J. Faust (South-Carolina State Gazette, and Columbian Advertiser), 23 Jan. 1804; William Hunter (Frankfort, Ky., Palladium), 23 Jan. 1804 (DNA: RG 59, Miscellaneous Letters Received regarding Publishers of the Laws); Richard Davison (Warrenton North Carolina Messenger), 12 Jan. 1804; and David Newhall (Walpole, N.H., Political Observatory), 16 Jan. 1804 (DNA: RG 59, ML) (Brigham, History and Bibliography of American Newspapers, 1:19, 43, 153, 489, 617, 692, 2:777, 786, 1048, 1074, 1143).


